Exhibit 10.1


EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (this “Agreement”), dated as of August 18, 2008, between
Equity Media Holdings Corporation, a Delaware corporation (the “Company”) and
John E. Oxendine (“Executive”).
 
WHEREAS, the Company desires to retain and compensate Executive, and Executive
desires to be retained and compensated, for his services to the Company
Executive effective as of June 14, 2008 (the “Commencement Date”); and
 
WHEREAS, Executive is willing to enter into such employment agreement on the
terms, conditions and provisions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, the parties hereby
agree as follows:
 
1.  Employment and Duties.
 
(a)  During the Term (as defined in Section 4), the Company shall employ
Executive in the position of Chief Executive Officer of the Company. Executive
shall have such responsibilities, duties and authorities reasonably accorded to
and expected of a chief executive officer, as well as those that may be
established by Board of Directors of the Company from time to time (the
“Board”), which responsibilities, duties and authorities will be generally
consistent with those of a chief executive officer. Executive hereby accepts
this employment upon the terms and conditions contained herein. Executive agrees
to devote a significant portion of his business time, attention and efforts to
promote and further the business of the Company and in no circumstance less time
than that necessary to responsibly and diligently execute his duties hereunder.
Subject to Section 3, Executive shall be able to devote the remainder of his
business time to other commercial, charitable and community activities, so long
as such activities do not interfere with the discharge of his duties and
responsibilities to the Company.
 
(b)  Executive faithfully shall adhere to, execute and fulfill all policies
established by the Board.
 
(c)  Executive shall not be required to be located in Little Rock Arkansas, but
shall be present in Little Rock, Arkansas on a regular basis and as necessary to
diligently and responsibly fulfill his duties hereunder. Executive understands
and agrees that he shall be required to travel for business reasons on behalf of
the Company and Executive agrees that none of such travel requirements shall
constitute Good Reason (as defined below).
 
(d)  So long as Executive’s employment hereunder shall be continuing, and
provided that Executive shall not be in breach of any of his obligations
hereunder, Executive shall be entitled to one seat on the Board of the Company.
 
 
 

--------------------------------------------------------------------------------

 
2.  Compensation. For all services rendered by Executive in any capacity
required hereunder, the Company shall compensate Executive as follows:
 
(a)  Base Salary. During the Term, Executive shall be paid a base salary at the
rate of $25,000 per month (the “Base Salary”), which shall accrue as of the
Commencement Date, with accrued amounts paid to Executive as and when the
Company has cash flow in excess of the current 13-week projection; provided,
however, that amounts accrued from the Commencement Date shall be paid to
Executive no later than October 31, 2008, with the Base Salary paid on regular
monthly basis thereafter in accordance with the Company’s normal payroll.
 
(b)  Options. On the date of this Agreement, Executive shall be granted
non-qualified options under the Company’s existing stock option plan to purchase
(i) 125,000 shares of the Company’s common stock, all of which shall vest on
December 13, 2008 and have a per-share exercise price of $0.34 and (ii) an
aggregate of 125,000 additional shares of the Company’s common stock, which
shall have a per-share exercise price of $0.34, and which shall vest in three
installments so long as Executive is then employed by the Company as follows:
(x) options to purchase 41,666 shares shall vest at such time as the Company’s
current annual operating costs have been reduced by at least $1 million; (y)
options to purchase 41,667 shares options shall vest at such time as the
Company’s station group is cash flow positive for at least one fiscal quarter
and (z) options to purchase 41,667 shares shall vest on June 13, 2009. All
options shall vest upon a “Change in Control” as defined in the Company’s 2007
Stock Incentive Plan under which they are granted. The options shall be governed
by the stock option agreement in the Company’s customary form under such plan.
 
(c)  Bonus. Executive shall be entitled to an aggregate bonus of up to $300,000
payable as follows: (i) 50% of such bonus shall be paid as soon as practicable
following consummation by the Company of both (1) sales of Company stations or
related licenses having aggregate gross proceeds to the Company of at least $20
million (provided that the currently pending sales to Luken Communications and
affiliates thereof shall not be counted towards fulfillment of this provision)
and (2) a repurchase of the Company’s former RTN subsidiary by the Company under
the option granted to it by Luken Communications; (ii) 25% of such bonus shall
be paid as soon as practicable after such time as the Company’s station group is
cash flow positive for at least one fiscal quarter; and (iii) 25% of such bonus
shall be paid as soon as practicable after such time as the Company has secured
at least 20 news C.A.S.H services (a new client being that which was not a
C.A.S.H. services client as of the Commencement Date) that average at least
$20,000 per month in revenues to the Company.
 
(d)  Change in Control Payments. Notwithstanding anything to the contrary
contained in this Agreement, upon any Change in Control occurring after the date
of this Agreement and during the Term of this Agreement, Executive shall be
entitled to (1) continue to receive all Base Salary payable in the then
remaining term, paid in accordance with the Company’s normal payroll and (2)
additional payments equal to Base Salary during the one year period immediately
following the end of the then current Term. Change in Control shall have the
meaning ascribed to it in the Company’s 2007 Stock Incentive Plan. These
payments shall be in lieu of and not in addition to the payments of Base Salary
contemplated by Section 4 below.
 
 
 

--------------------------------------------------------------------------------

 
(e)  Benefits and Other Compensation. Executive shall be entitled to receive
additional benefits and compensation from the Company as follows:
 
(i)  Payment of $1,200 per month for family medical insurance premium.
 
(ii)  Reimbursement for all business travel and other out-of-pocket expenses
reasonably incurred by Executive in the performance of his services pursuant to
this Agreement. All reimbursable expenses shall be appropriately documented in
reasonable detail by Executive upon submission of any request for reimbursement,
and in a format and manner consistent with the Company’s expense reporting
policy.
 
(iii)  The Company shall provide Executive with other executive perquisites as
maybe available to, or deemed appropriate for, Executive by the Board and shall
allow Executive to participate in all other company-wide employee benefits,
including a defined contribution pension plan and 401 (k) plan, as may be made
available generally to executive employees from time to time.
 
(iv)  Executive shall be entitled to two (2) weeks of paid vacation per calendar
year (pro rated for partial calendar years worked), such vacation to be taken at
such times and intervals as shall be determined by Executive. Vacation shall not
be cumulative. In addition, Executive shall be entitled to sick pay and personal
days (e.g., bereavement, jury duty, etc.), if any, as may be made generally
available to Company employees from time to time.
 
(f)  No Other Compensation or Benefits; Payment. The compensation and benefits
specified in this Section 2 shall be in lieu of any and all other compensation
and benefits. Payment of all compensation and benefits to Executive hereunder
shall be made in accordance with Company policies in effect from time to time,
including normal payroll practices, and shall be subject to all applicable
employment and withholding taxes.
 
(g)  Cessation of Employment. In the event Executive shall cease to be employed
by the Company for any reason, then Executive’s compensation and benefits shall
cease on the date of such event, except as otherwise provided herein or in any
applicable employee benefit plan or program.
 
3.  Non-Competition.
 
(a)  Executive shall not during the period of his employment by or with the
Company and for the Applicable Period (defined below), for himself or on behalf
of, or in conjunction with, any other person, persons, company, partnership,
limited liability company, corporation or business of whatever nature:
 
(i)  engage, as an officer, director, manager, member, shareholder, owner,
partner, joint venturer, trustee, or in a managerial capacity, whether as an
employee, independent contractor, agent, consultant or advisor in any enterprise
engaged in the purchase or sale of television broadcast licenses, the licensing
or distribution of television programming or services similar to the C.A.S.H
services offered by the Company;
 
 
 

--------------------------------------------------------------------------------

 
(ii)  call upon any person who is at that time, or within the preceding twelve
(12) months has been, an employee of the Company, for the purpose, or with the
intent, of enticing such employee away from, or out of, the employ of the
Company or for the purpose of hiring such person for Executive or any other
person or entity, unless any such person was terminated by the Company more than
six (6) months prior thereto;
 
(iii)  call upon any person who, or entity that is then or that has been within
one year prior to that time, a customer of the Company, for the purpose of
soliciting or selling products or services in competition with the Company; or
 
(iv)  call upon any prospective acquisition or investment candidate, on the
Executive’s own behalf or on behalf of any other person or entity, which
candidate was known by Executive to have, within the previous twelve (12)
months, been called upon by the Company or for which the Company made an
acquisition or investment analysis or contemplated a joint marketing or joint
venture arrangement with, for the purpose of acquiring or investing or enticing
such entity into a joint marketing or joint venture arrangement.
 
Notwithstanding the foregoing, nothing shall prohibit Executive from continuing
in his current roles as (i) chief executive officer and chairman of the board
and principal member of Enye Communications Holdings LLC, (ii) owner and
principal officer of Broadcast Capital Inc., and (iii) chief executive officer,
chairman of the board and owner of Blackstar Management LLC, except to the
extent these roles compromise his ability to diligently perform his obligations
hereunder or these companies directly compete with the Company for the same
target customers in the same geographic locations.
 
For purposes of this Section 3:
 

·  
the term “Company” shall be deemed to include all subsidiaries and affiliates of
the Company; and

 

·  
the term “Applicable Period” shall mean that period during which the Executive
is entitled to any payments under the terms of this Agreement.

 
(b)  Because of the difficulty of measuring economic losses to the Company as a
result of a breach of the foregoing covenant, and because of the immediate and
irreparable damage that could be caused to the Company for which it would have
no other adequate remedy, Executive agrees that the foregoing covenant may be
enforced by the Company in the event of breach by him, by injunctions and
restraining orders.
 
(c)  It is agreed by the parties that the foregoing covenants in this Section 3
impose a reasonable restraint on Executive in light of the activities, business
and plans of the Company; it is also the intent of the Company and Executive
that such covenants be construed and enforced in accordance with any change in
the activities, business or plans of the Company throughout the Term.
 
 
 

--------------------------------------------------------------------------------

 
(d)  The covenants in this Section 3 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant.
 
(e)  All of the covenants in this Section 3 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Executive against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
of such covenants; provided, however, that the Company’s failure to make
payments to Executive under Section 2 or Section 4 of this Agreement shall
constitute such a defense.
 
(f)  Notwithstanding any of the foregoing, if any applicable law shall reduce
the time period during which Executive shall be prohibited from engaging in any
competitive activity described in Section 3(a) hereof, the period of time for
which Executive shall be prohibited pursuant to Section 3(a) hereof shall be the
maximum time permitted by law.
 
4.  Term; Termination; Rights on Termination. The term of this Agreement shall
begin on the Commencement Date and continue for one year (the “Term”).
Notwithstanding any provision in this Agreement to the contrary, this Agreement
and Executive’s employment may be terminated in any one of the following ways:
 
(a)  Death. The death of Executive shall immediately terminate this Agreement
with no severance compensation due to Executive’s estate.
 
(b)  Disability. If, as a result of Executive’s incapacity due to physical or
mental illness, Executive shall not have performed his duties hereunder on a
full-time basis for ninety (90) days or more in any one hundred twenty (120) day
period, Executive’s employment under this Agreement may be terminated by the
Company upon thirty (30) days written notice if Executive is unable to resume
his full time duties at the conclusion of such notice period. Executive’s
compensation during any period of disability prior to the effective date of such
termination shall be the amounts normally payable to him in accordance with his
then current annual base salary, reduced by the amounts of disability pay, if
any, paid to Executive under any Company disability program. Executive shall not
be entitled to any further compensation from the Company for any period
subsequent to the effective date of such termination, except for pay or
benefits, if any, in accordance with then existing severance policies of the
Company and the severance terms of Company benefit plans.
 
(c)  Termination by the Company.
 
(i)  For Cause. The Company may terminate this Agreement immediately upon
written notice to Executive for cause, which shall be: (1) Executive’s
conviction of, or plea of nolo contendere to, a felony or other crime involving
moral turpitude; (2) Executive’s breach of any fiduciary duty owed to the
Company or its subsidiaries or affiliates, or breach of the provisions of
Section 3 or Section 6 hereof, (3) any other material breach by Executive of
this Agreement that is not cured within ten (10) days of written notice to
Executive, or (4) Executive’s commission of (A) any act of willful dishonesty or
fraud, (B) any act of embezzlement or other misappropriation of Company assets,
or (C) gross negligence or intentional nonperformance of duties, so long as such
breach or matter is not corrected or cured to the Company’s reasonable
satisfaction within ten (10) days of notice to Executive thereof. In the event
of a termination for Cause, as enumerated above, Executive shall have no right
to any severance compensation.
 
 
 

--------------------------------------------------------------------------------

 
(ii)  Without Cause. In addition to the provisions of Section 4(c)(i), the
Company may, at any time, terminate this Agreement upon written notice to
Executive, if such termination is approved by a majority of the Board of the
Company. In the event of such a termination “Without Cause,” Executive shall
have the right to receive severance compensation as set forth below in Section
4(f).
 
(d)  Termination by Executive For Good Reason. Executive may terminate this
Agreement upon thirty (30) days’ written notice to the Company in the event of
(1) a material breach by the Company of the terms of this Agreement, or (2) the
Board assigning Executive duties that are not commensurate with the position of
chief executive officer or president, so long as such breach or matter is not
corrected or cured within such thirty (30) day period. Such events shall
hereinafter be referred to as “For Good Reason.” In the event of a termination
For Good Reason, Executive shall have the right to receive severance
compensation as set forth below in Section 4(f). If Executive resigns or
otherwise terminates his employment for any reason other than For Good Reason,
Executive shall receive no severance compensation.
 
(e)  Payment Through Termination. Upon termination of this Agreement for any
reason provided above, Executive (or Executive’s estate, as applicable) shall be
entitled to receive all compensation earned and all benefits and reimbursements
(including payments for accrued vacation and sick leave) due through the
effective date of termination. Additional compensation subsequent to
termination, if any, shall be due and payable to Executive only to the extent,
and in the manner, expressly provided above. All other rights and obligations
under this Agreement shall cease as of the effective date of termination, except
that Executive’s obligations under Sections 3, 5, 6, 7 and 9 shall survive such
termination in accordance with their terms.
 
(f)  Severance. If Executive’s employment is terminated by the Company pursuant
to Section 4(c)(ii) Without Cause, or by Executive pursuant to Section 4(d) For
Good Reason, the Company shall, subject to Executive’s execution of a general
release of all claims and rights that Executive may have against the Company and
its related entities and their respective officers, managers, and employees,
including but not limited to all claims and rights relating to Executive’s
employment and/or termination, in a form reasonably acceptable to the Company
and Executive (a “Release”), continue to pay Executive (the “Severance”) his
then current Base Salary for the remainder of the Term and all options granted
hereunder shall be immediately vested. Notwithstanding anything herein to the
contrary, the Severance payments shall terminate ten (10) days after the Company
provides notice to Executive that the Company intends to terminate such payments
because Executive has breached a provision of Sections 3, 5, or 6 of this
Agreement. It is understood and agreed that the Release shall not release or
affect (x) any right of Executive to indemnification in his capacity as an
officer of the Company or member of the Board, on the same terms available to
other officers or members of the Board generally or (y) any remaining
obligations of the Company under this Agreement to be performed from and after
the date of such Release.
 
 
 

--------------------------------------------------------------------------------

 
(g)  Non-Disparagement. Each of the Company and Executive agrees that, during
the Term and following the expiration or early termination thereof, it or he, as
the case may be, will not make any derogatory comments, either written or oral,
which could be construed as negative or derogatory concerning the other, to any
persons including, but not limited to, clients, customers, potential clients,
potential customers, vendors, employees, or financial or credit institutions.
 
5.  Inventions. Executive shall disclose promptly to the Company any and all
significant conceptions and ideas for inventions, improvements and valuable
discoveries (“Inventions”), whether patentable or not, that are conceived or
made by Executive, solely or jointly with another, during the period of
employment and that are directly related to the business or activities of the
Company and that Executive conceives as a result of his employment by the
Company. Executive hereby assigns and agrees to assign all his interests in the
Inventions to the Company or its nominee. Executive agrees that all Inventions
that he develops or conceives and/or documents during such period shall be
deemed works made-for-hire for the Company within the meaning of the copyright
laws of the United States or any similar or analogous law or statute of any
other jurisdiction, and accordingly, the Company shall be the sole and exclusive
owner for all purposes for the distribution, exhibition, advertising and
exploitation of the Inventions or any part of them in all media and by all means
now known or that may hereafter be devised, throughout the universe in
perpetuity. Executive agrees that in furtherance of the foregoing, he shall
disclose, deliver and assign to the Company all Inventions and shall execute all
such documents, including patent and copyright applications, as the Company
reasonably shall deem necessary to further document the Company’s ownership
rights therein and to provide the Company the full and complete benefit thereof.
Should any arbitrator or court of competent jurisdiction ever hold that the
materials derived from Executive’s contributions to the Company do not
constitute works made-for-hire, Executive hereby irrevocably assigns to the
Company, and agrees that the Company shall be the sole and exclusive owner of,
all right, title and interest in and to all Inventions, including the copyrights
and any other proprietary rights arising therefrom. Executive reserves no rights
with respect to any Inventions, and hereby acknowledges the adequacy and
sufficiency of the compensation paid and to be paid by the Company to Executive
for the Inventions and the contributions he will make to the development of any
such information or Inventions. Executive agrees to cooperate with all lawful
efforts of the Company to protect the Company’s rights in and to any or all of
such information and Inventions and will, at the request of the Company, execute
any and all instruments or documents necessary or desirable in order to
register, establish, acquire, prosecute, maintain, perfect or defend the
Company’s rights in and to the Inventions. Any such Inventions that were
developed by Executive prior to his employment with the Company (and its
predecessors) shall not be covered by the terms of this Section 5. However, to
the extent that any such Inventions are deemed owned by Executive and Executive
has permitted the Company (or its predecessors) to use such Inventions, the
Company shall have a perpetual, non-exclusive, royalty-free license to use such
Inventions, which license shall survive the termination of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
6.  Confidential Information and Trade Secrets. Executive acknowledges and
agrees that all Confidential Information, Trade Secrets and other property
delivered to or compiled by Executive by or on behalf of the Company or its
representatives, vendors or customers that pertain to the business of the
Company shall be and remain the property of the Company and be subject at all
times to its discretion and control. Executive agrees that he shall maintain
strictly the confidentiality of, and shall not, during, or for a period of five
(5) years after, the expiration of the Term, disclose, any such Confidential
Information or Trade Secrets.
 
For purposes hereof, “Confidential Information” means and includes:
 

·  
All business or financial information, plans, processes and strategies, market
research and analyses, projections, financing arrangements, consulting and sales
methods and techniques, expansion plans, forecasts and forecast assumptions,
business practices, operations and procedures, marketing and merchandising
information, distribution techniques, customer information and other business
information, including records, designs, patents, business plans, financial
statements, manuals, memoranda, lists and other documentation respecting the
Company, and subsidiaries and affiliates;

 

·  
All information and materials that are proprietary and confidential to a third
party and that have been provided to the Company by such third party for Company
use; and

 

·  
All information derived from such Confidential Information.

 
Confidential Information shall not include information and materials that are
already, or otherwise become, known by or generally available to the public
without restriction on disclosure, other than as a result of an act or omission
by Executive in breach of the provisions of this Agreement or any other
applicable agreement between Executive and the Company.
 
For purposes hereof, the term “Trade Secret” shall have the meaning given in the
Delaware enactment of the Uniform Trade Secrets Act, and shall include, without
limitation, the whole or any portion or phase of any scientific or technical
information, design, process, formula, concept, data organization, manual, other
system documentation, or any improvement of any thereof, in any case that is
valuable and secret (in the sense that it is not generally known to the
Company’s competitors). Any such Confidential Information and Trade Secrets that
were developed by Executive prior to his employment with the Company (and its
predecessors) shall not be covered by the terms of this Section 6.
 
7.  Return of Company Property; Termination of Employment. At such time, if
ever, as Executive’s employment with the Company is terminated, he shall be
required to participate in an exit interview for the purpose of assuring a
proper termination of his employment and his obligations hereunder. On or before
the actual date of such termination, Executive shall return to the Company all
records, materials and other physical objects relating to his employment with
the Company, including, without limitation, all Company credit cards and access
keys and all materials relating to, containing or derived from any Trade Secrets
or Confidential Information.
 
 
 

--------------------------------------------------------------------------------

 
8.  No Prior Agreements. Executive hereby represents and warrants to the Company
that the execution of this Agreement by Executive and his employment by the
Company and the performance of his duties hereunder will not violate or be a
breach of any agreement with a former employer, client or any other person or
entity. Further, Executive agrees to indemnify the Company for, and hold the
Company and harmless from, and against, all claims, including, but not limited
to, attorneys’ fees and expenses of investigation, by any such third party that
such third party may now have or may hereafter come to have against the Company
based upon or arising out of any noncompetition agreement, invention or secrecy
agreement between Executive and such third party that was in existence as of the
date of this Agreement.
 
9.  Binding Effect; Assignment. This Agreement shall be binding upon, inure to
the benefit of and be enforceable by the parties hereto and their respective
heirs, legal representatives, successors and assigns. Executive understands that
he has been selected for employment by the Company on the basis of his personal
qualifications, experience and skills. Executive agrees, therefore, that he
cannot assign all or any portion of his performance under this Agreement. In
addition, the Company may not assign this Agreement except to a subsidiary of
the Company, without the prior written consent of Executive.
 
10.  Complete Agreement. This Agreement is not a promise of future employment.
Executive has no oral representations, understandings or agreements with the
Company or any of its officers, directors or representatives covering the same
subject matter as this Agreement. This Agreement is the final, complete and
exclusive statement and expression of the agreement between the Company and
Executive regarding the subject matter contained herein and of all the terms of
this Agreement, it cannot be varied, contradicted or supplemented by evidence of
any prior or contemporaneous oral or written agreements and any such prior
agreements are hereby superseded by this Agreement.
 
11.  Notice. Whenever any notice is required hereunder, it shall be given in
writing addressed as follows:
 
To the Company:




Attention:
Fax No.:


with a copy to:


Graubard Miller
405 Lexington Avenue
New York, NY 10174
Attn: David Alan Miller, Esq.
Fax No.: (212) 818-8881


 
 

--------------------------------------------------------------------------------

 
To Executive:




Fax No.:


with a copy to:




Attn:
Fax No.:


Notice shall be deemed given and effective three (3) days after the deposit in
the U.S. mail of a writing addressed as above and sent first class mail,
certified, return receipt requested, or when actually received, if earlier.
Either party may change the address for notice by notifying the other party of
such change in accordance with this Section 11.
 
12.  Severability; Headings. It is the intention of the parties that the
provisions herein shall be enforceable to the fullest extent permitted under
applicable law and that the unenforceability of any provision or provisions
hereof, or any portion thereof, shall not render unenforceable or otherwise
impair any other provisions or portions thereof. If any provision of this
Agreement is determined by a court of competent jurisdiction to be
unenforceable, void or invalid in whole or in part, this Agreement shall be
deemed amended to delete or modify, as necessary, the offending provisions or
portions thereof and to alter the bounds thereof, including specifically, any
time, place and manner restrictions contained in any of the restrictive
covenants contained herein, in order to render it valid and enforceable. In any
event, the balance of this Agreement shall be enforced to the fullest extent
possible without regard to such unenforceable, void or invalid provisions or
part thereof. The Section headings herein are for reference purposes only and
are not intended in any way to describe, interpret, define or limit the extent
or intent of this Agreement or of any part hereof.
 
13.  Arbitration. Any unresolved dispute or controversy arising under or in
connection with this Agreement (excluding specifically, however, claims and
counterclaims of the Company arising out of any breach by Executive of the
provisions of Sections 3, 5, 6, 7, 8 and 9) shall be settled exclusively by
arbitration, conducted in accordance with the rules of the American Arbitration
Association then in effect, as modified hereby. Notwithstanding anything
contained in the rules to the contrary, however, the arbitrators shall not have
the authority to add to, detract from, or modify any provision hereof, nor to
award punitive or special damages to any injured party. Judgment may be entered
on the arbitrators’ award in any court having jurisdiction. The arbitration
proceeding shall be held in Little Rock, Arkansas.
 
14.  Governing Law. This Agreement shall in all respects be construed according
to the laws of the State of Arkansas without reference to its conflicts of laws
provisions.
 
15.  Counterparts. This Agreement may be executed in any number of counterparts
and any party hereto may execute any such counterpart, each of which when
executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same instrument.
This Agreement shall become binding when one or more counterparts taken together
shall have been executed and delivered (which deliveries may be by telefax) by
the parties. It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts.
 
 
 

--------------------------------------------------------------------------------

 
16.  Modifications. This Agreement may not be changed, waived, discharged or
terminated orally, but only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought, or his or its duly authorized representative or officer. No waiver by
Executive or the Company of any breach of any provision hereof will be deemed a
waiver of any prior or subsequent breach of the same or any other provision. The
failure of Executive or the Company to exercise any right provided herein will
not be deemed on any subsequent occasions to be a waiver of any right granted
hereunder to either of them.
 
17.  EXECUTIVE ACKNOWLEDGES THAT, BEFORE SIGNING THIS AGREEMENT, HE WAS GIVEN AN
OPPORTUNITY TO READ IT, CAREFULLY EVALUATE IT, AND ASK ANY QUESTIONS HE MAY HAVE
HAD REGARDING IT OR ITS PROVISIONS. EXECUTIVE ALSO ACKNOWLEDGES THAT HE HAD THE
RIGHT TO HAVE THIS AGREEMENT REVIEWED BY AN ATTORNEY OF HIS CHOOSING AND THAT
THE COMPANY GAVE HIM A REASONABLE PERIOD OF TIME TO DO SO IF HE SO WISHED.
EXECUTIVE FURTHER ACKNOWLEDGES THAT HE IS NOT BOUND BY ANY AGREEMENT THAT WOULD
PREVENT HIM FROM PERFORMING HIS DUTIES AS SET FORTH HEREIN, NOR DOES HE KNOW OF
ANY OTHER REASON WHY HE WOULD NOT BE ABLE TO PERFORM HIS DUTIES AS SET FORTH
HEREIN.
 


[Signature Page Follows]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

        EQUITY MEDIA HOLDINGS CORPORATION  
   
   
    By:      

--------------------------------------------------------------------------------

Name:
Title:
   

        EXECUTIVE:  
   
   
          

--------------------------------------------------------------------------------

JOHN E. OXENDINE
   